STOREY, Justice.
Appellant has filed his motion to require the clerk of this court to file the statement of facts despite the failure to present it for filing within the time required by Tex.R. Civ.P. 386 as extended by Tex.R.Civ.P. 21c. The clerk is compelled to file the statement of facts by Tex.R.Civ.P. 389a provided it is properly authenticated. Consequently, we order the statement of facts filed if it is found to conform to the requirements of rule 389a.
Upon filing of the statement of facts, we shall determine whether to consider it in the light of our opinion in Wallace v. T.E.I.A., # 21088, rendered this date.